This suit was brought by appellant as complainant in the court below to impress a resulting trust on certain lands in Hillsborough County in favor of complainant, for an accounting of rents collected on said lands and money derived from the sale of portions of it, and for a receiver to take charge of and manage said property. The bill was amended, answer was filed and on final hearing, a decree was entered in favor of the defendant and the bill as amended was dismissed.
This Court is reluctant to reverse a decree of the Chancellor on a question of fact. In fine we are committed to the rule that the finding of fact of the Chancellor on conflicting evidence should ordinarily not be disturbed *Page 637 
upon appeal when there is ample evidence to sustain the finding, yet such finding should not be sustained merely because there is evidence that is contradictory upon which the finding may rest. Newman vs. Smith, 77 Fla. 633,82 So. 236; Perez vs. Bank of Key West, 36 Fla. 467, 18 So. 590; Peck vs. Osteen, 37 Fla. 427, 20 So. 549; Alvarez vs. Bowden,29 Fla. 450, 22 So. 718; Ross  Co. vs. Walker, 44 Fla. 704,32 So. 934; Hoard vs. Sheffield, 73 Fla. 358, 74 So. 488; McGill vs. Chappellee, 71 Fla. 479, 71 So. 836.
In this case, the pleadings were not clear and a careful reading of the evidence convinces us that substantial justice was not done. The final decree is not required by the evidence considered as a whole and in view of the entire record the decree is reversed with directions to reinstate the bill and to permit amendments if desired in order that the cause may be clearly presented for determination.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS AND BROWN, J.J., dissent.